      3:20-cr-00407-MGL        Date Filed 03/23/21       Entry Number 122        Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
                                                  §
vs.                                               § CRIMINAL ACTION NO. 3:20-0407-MGL
                                                  §
MOCQUEZ ANDRE ADAMS,                              §
             Defendant.                           §
                                                  §

          MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
               MOTION TO REOPEN HIS DETENTION HEARING

I.     INTRODUCTION

       Pending before the Court is Defendant Mocquez Andre Adams’s (Adams) appeal of the

Magistrate Judge’s September 23, 2020, order denying his motion to reopen the issue of the order

of detention and to set conditions of release. Having carefully considered the instant motion, the

affidavit in support of bond, the record, and the applicable law, it is the judgment of the Court

Adams’s motion to reopen his detention hearing will be denied.



II.    FACTUAL AND PROCEDURAL HISTORY

       On March 20, 2020, Adams appeared before the Magistrate Judge for a detention hearing

following his arrest after the issuance of a criminal complaint alleging distribution of a controlled

substance in violation of 21 U.S.C. § 841(a)(1). The government maintains it captured Adams
       3:20-cr-00407-MGL        Date Filed 03/23/21     Entry Number 122        Page 2 of 5




selling narcotics to an undercover agent on audio and video nine separate times over a period of

approximately four weeks.

        Subsequent to the detention hearing, on March 23, 2020, an order of detention was entered

by the Magistrate Judge. Adams, on August 27, 2020, filed a motion to reopen the issue of the

Magistrate Judge’s order of detention and to set conditions of release. In his motion, Adams

argued, pursuant to 18 U.S.C. § 3142(f), the following three reasons justified the reopening of his

detention hearing: he identified a potential third party custodian; the threat of the COVID-19

pandemic; and, no Pre-Trial Services Report had been prepared prior to his March 20, 2020,

detention hearing.

        The Magistrate Judge, on September 23, 2020, rejected these three arguments and entered

an order denying Adams’s motion. Subsequently, on October 5, 2020, Adams filed an appeal of

the Magistrate Judge’s order to this Court. And, on March 19, 2021, Adams’s counsel submitted

an affidavit in support of his client’s motion.



III.    STANDARD OF REVIEW

        A district court reviews a Magistrate Judge’s ruling on pretrial detention de novo. See 18

U.S.C. § 3145(b) (“If a person is ordered detained by a magistrate judge . . . the person may file,

with the court having original jurisdiction over the offense, a motion for revocation or amendment

of the order.”); see also United States v. Williams, 753 F.2d 329, 331 (4th Cir. 1985) (discussing

a criminal defendant’s motion to obtain judicial review of the Magistrate Judge’s detention under

18 U.S.C. § 3145(b)); United States v. Clark, 865 F.2d 1433, 1436 (4th Cir. 1989) (en banc) (“A

defendant ordered detained by a magistrate may seek de novo review in the district court.”).




                                                  2
      3:20-cr-00407-MGL         Date Filed 03/23/21       Entry Number 122         Page 3 of 5




       A “[detention] hearing may be reopened, before or after a determination by a judicial

officer, at any time before trial[,] if the judicial officer finds that information exists that was not

known to the movant at the time of the hearing and that has a material bearing on the issue whether

there are conditions of release that will reasonably assure the appearance of such person as required

and the safety of any other person and the community.” 18 U.S.C. § 3142(f).



IV.    DISCUSSION AND ANALYSIS

       Adams contends the Magistrate Judge, in her September 23, 2020, order denying his

motion to reopen his detention hearing, improperly determined he knew, on March 20, 2020, his

asthma created legitimate health concerns in light of the COVID-19 pandemic. Specifically, in

her order, the Magistrate Judge noted:

               Similarly, Adams posits that the COVID-19 pandemic warrants
               revisiting the issue of detention. Again, however, the COVID-19
               pandemic, though in its early stages in the Southeastern United
               States back in March, was a known factor at the time of the hearing.
               And while Adams points to certain medical conditions that he states
               make him susceptible to the virus, nothing in his motion indicates
               that he was unaware of those conditions at the time of the hearing
               on March 20, or that he was unaware that those conditions made
               people more susceptible to COVID-19.

Magistrate Judge’s Order Den. Adams’s Mot. to Reopen Previous Detention Hr’g at 2.

       In particular, Adams argues, in the instant motion, two pieces of information “exist[ed] that

w[ere] not known to the movant at the time of the hearing and that ha[ve] a material bearing on

the issue [of] whether there are conditions of release that will reasonably assure the appearance of

such person as required and the safety of any other person and the community.” 18 U.S.C.

§ 3142(f).




                                                  3
     3:20-cr-00407-MGL         Date Filed 03/23/21      Entry Number 122        Page 4 of 5




       As to the first piece of information not known to Adams, he argues “[t]he fact that the

Richland County Detention Center [RCDC] had a COVID-19 outbreak was not known to the

public until it was revealed in The State newspaper on April 8th, 2020.” Mot. at 2. This argument

is unpersuasive. The fact the RCDC had no known COVID-19 outbreaks as of the March 20,

2020, detention hearing fails to negate the known seriousness and contagiousness of COVID-19

as of that date. Furthermore, Adams knew, at the date of the detention hearing, RCDC, similar to

all other places of incarceration, housed inmates in close quarters. Accordingly, the Court

concludes this argument is without merit.

       Turning to the second piece of information unknown to Adams, he maintains he had no

knowledge, at the detention hearing, his primary care doctor would later issue a letter stating his

chronic asthma may present increased chances of “serious medical complications and outcomes

during the pandemic.” Id. at 3 (internal citation omitted). This argument is also unpersuasive. At

the date of the detention hearing, Adams knew of his asthma condition and the fact COVID-19 is

a respiratory disease. Nothing prevented Adams from making the argument he now makes at his

detention hearing. Consequently, the Court concludes this argument is without merit.

       Lastly, in Adams’s counsel’s recent affidavit to the Court, he posits his client’s detention

without bond unfair in light of his co-defendant having been “granted a bond despite the

Government moving for [d]etention in his case.” Aff. of Seth Rose at 1. Inasmuch as Adams’s

counsel fails to provide any legal authority supporting his position, the Court will dismiss that

argument.

       The Court, in conducting its de novo review of the Magistrate Judge’s detention order,

reviewed the transcript of the testimony at the detention hearing proceeding before the Magistrate

Judge, as well as the Magistrate Judge’s order of detention. The Court agrees with the findings



                                                4
      3:20-cr-00407-MGL         Date Filed 03/23/21    Entry Number 122        Page 5 of 5




and conclusions of the Magistrate Judge as set forth in her order of detention, and thus holds the

application of the factors set forth in 18 U.S.C. § 3142(g) support her determination pretrial

detention is appropriate in the instant case.



IV.    CONCLUSION

       Therefore, the Court hereby adopts and incorporates into this Order the findings of the

Magistrate Judge. As such, Adams’s motion to reopen the detention hearing is DENIED.

       IT IS SO ORDERED.

       Signed this 23rd day of March 2021, in Columbia, South Carolina.

                                                    s/ Mary Geiger Lewis
                                                    MARY GEIGER LEWIS
                                                    UNITED STATES DISTRICT JUDGE




                                                5
